Citation Nr: 0800938	
Decision Date: 01/09/08    Archive Date: 01/22/08

DOCKET NO.  98-12 649A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in New York, New York



THE ISSUES

1.  Entitlement to service connection for sleep apnea with 
cor pulmonale.

2.  Entitlement to service connection for polycythemia, to 
include as secondary to the sleep apnea with cor pulmonale.  

3.  Entitlement to initial separate 30 percent ratings for 
pes cavus with calcaneal spurs of the left and right feet.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans





ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel



INTRODUCTION

The veteran served on active duty from February 1966 to 
February 1968 and from August 1974 to July 1977.  The veteran 
also served in the Army National Guard.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1998 rating decision prepared by 
the RO in Huntington, West Virginia, for the RO in New York, 
which denied the benefits sought on appeal.  

The denial of the veteran's claim of entitlement to service 
connection for bilateral carpal tunnel syndrome was upheld by 
the Board in July 2005.  Service connection for bilateral pes 
cavus with bilateral calcaneal spurs was granted in a July 
2006 rating decision.  The Board denied the claim of 
entitlement to service connection for bilateral pes planus in 
January 2007.  As such, the claims are no longer in appellate 
status.

The claims currently on appeal were remanded by the Board in 
January 2007.  They have been returned to the Board and are 
ready for appellate disposition.

As noted above, in a July 2006 rating decision, the RO 
awarded service connection for bilateral pes cavus with 
bilateral calcaneal spurs.  The RO assigned a single 30 
percent rating effective April 2001.   In August 2006, the 
veteran expressed disagreement with the decision and asked 
that separate 30 percent ratings be awarded for the right and 
left feet.  The RO did not issue a statement of the case 
(SOC).  

Therefore, the Board must remand the claim, pending the 
issuance of an SOC to the veteran and receipt of his timely 
appeal in response thereto.  See Manlincon v. West, 12 Vet. 
App. 238, 240-241 (1999).  It is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.

As noted in prior Board decisions, the veteran withdrew his 
request for a hearing before the Board and his local RO in 
April 2001.  

In August 2006, the veteran raised claims of service 
connection for a psychiatric condition and increased ratings 
for the service-connected residuals of a fractured right 
medial tibial plateau, a right facial sensory loss due to 
partial right V nerve injury, and residuals of a fracture of 
the distal middle finger, right.  

A review of the claims file also raises a claim of service 
connection for chronic obstructive pulmonary disorder (COPD).  
As these issues have been neither procedurally prepared nor 
certified for appellate review, the Board is referring them 
to the RO for initial consideration and appropriate 
adjudicative action.  Godfrey v. Brown, 7 Vet. App. 398 
(1995).  



FINDINGS OF FACT

1.  The veteran has been apprised of what evidence would 
substantiate the claims for benefits and the allocation of 
responsibility for obtaining such evidence; and all relevant 
medical and lay evidence obtainable and necessary to render a 
decision in these matters has been received.  

2.  The currently demonstrated sleep apnea with cor pulmonale 
is not shown to be due to any event or incident of the 
veteran's active service or any period of active duty for 
training nor is it the result of nicotine dependence in 
service.   

3.  The currently demonstrated polycythemia is not shown to 
be due any event or incident of the veteran's active service 
or any period of active duty for training, nor is it shown to 
have been caused or aggravated by a service-connected 
disability.  


CONCLUSIONS OF LAW

1.  The veteran's disability manifested by sleep apnea with 
cor pulmonale is not due to disease or injury that was 
incurred in or aggravated by active service or any period of 
active duty for training.  38 U.S.C.A. §§ 101(2), (22), (24), 
1101, 1110, 5107 (West 2002); 38 C.F.R. §§ 3.1, 3.102, 3.159, 
3.303 (2007).  

 2.  The veteran's disability manifested by polycythemia is 
not due to disease or injury that was incurred in or 
aggravated by active service or any period of active duty for 
training; nor is it proximately due to or the result of a 
service connected disability.  38 U.S.C.A. §§ 101(2), (22), 
(24), 1101, 1110, 5107 (West 2002); 38 C.F.R. §§ 3.1, 3.102, 
3.159, 3.303, 3.307, 3.309, 3.310 (2007).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties To Notify And Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the veteran in the 
development of a claim.  VA regulations for the 
implementation of VCAA were codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2006).

The notice requirements of VCAA require VA to notify the 
veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
what subset of the necessary information or evidence, if any, 
the VA will attempt to obtain; and a general notification 
that the claimant may submit any other evidence he has in his 
possession that may be relevant to the claim.  Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  

The requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability, 
a connection between the veteran's service and the 
disability, degree of disability, and effective date of the 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the U.S. 
Court of Appeals for Veterans Claims (Court) held, in part, 
that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits.  In the present case, the unfavorable AOJ 
decision that is the basis of this appeal was already decided 
and appealed prior to the enactment of the current section 
5103(a) requirements in 2000.  

The Court acknowledged in Pelegrini that where, as here, the 
§ 5103(a) notice was not mandated at the time of the initial 
AOJ decision, the AOJ did not err in not providing such 
notice.  Rather, the appellant has the right to a content 
complying notice and proper subsequent VA process.  
Pelegrini, 18 Vet. App. at 120.  

In this case, in October 2003, August 2005, and February 2007 
letters, the RO provided notice to the veteran regarding what 
information and evidence was needed to substantiate the 
claims, as well as what information and evidence must be 
submitted by the veteran, what information and evidence will 
be obtained by VA, and the need for the veteran to advise VA 
of or submit any further evidence in his possession that 
pertained to the claims.  

The veteran was notified of the evidence necessary to 
establish a disability rating and effective date in the July 
2006 supplemental statement of the case (SSOC) and by letter 
dated in February 2007.  The case was last readjudicated in 
an August 2007 SSOC.  

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
veteran's service medical records, post-service VA treatment 
records, Social Security Administration records, and VA 
examination reports.  

As discussed above, the VCAA provisions have been considered 
and complied with.  The veteran was notified and aware of the 
evidence needed to substantiate these claims, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  

There is no indication that there is additional evidence to 
obtain, there is no additional notice that should be 
provided, and there has been a complete review of all the 
evidence without prejudice to the veteran.  

As such, there is no indication that there is any prejudice 
to the veteran by the order of the events in this case.  See 
Pelegrini, supra; Bernard v. Brown, 4 Vet. App. 384 (1993).  
Moreover, as the Board concludes below that the preponderance 
of the evidence is against the veteran's claims, any question 
as to an appropriate evaluation or effective date to be 
assigned is rendered moot.  

Any error in the sequence of events or content of the notice 
is not shown to have affected the essential fairness of the 
adjudication or to cause injury to the claimant.  See 
Sanders, supra.  Thus, any such error is harmless and does 
not prohibit consideration of this matter on the merits.  See 
Conway, supra; Dingess, supra; see also ATD Corp. v. Lydall, 
Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  


Criteria

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  

The evidence of continuity of symptomatology from the time of 
service until the present is required where the chronicity of 
a condition manifested during service either has not been 
established or might reasonably be questioned.  38 C.F.R. 
§ 3.303(b).  

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in- 
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).  


Analysis

The Board has reviewed all the evidence in the veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the veteran or 
obtained on his behalf be discussed in detail.  

Rather, the Board's analysis below will focus specifically on 
what evidence is needed to substantiate each claim and what 
the evidence in the claims file shows, or fails to show, with 
respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).  


Sleep Apnea with Cor Pulmonale

The veteran contends that sleep apnea had its onset during a 
period of National Guard Service.  After careful 
consideration of the record, the Board finds that the 
veteran's claim of service connection for sleep apnea with 
cor pulmonale must be denied.  

At the outset, the Board notes the veteran had active 
military service from February 1966 to February 1968 and from 
August 1974 to July 1977.  Thus, the Board shall first 
address whether sleep apnea with cor pulmonale is related to 
the veteran's active military service.  

There were some complaints of shortness of breathe in service 
and an indication that the veteran had asthma as a child; 
however, the service medical records are devoid of 
complaints, treatment or diagnoses of sleep apnea with cor 
pulmonale.  The records from the veteran's National Guard 
service dated between 1977 and 1994 were similarly negative.  

Post service, while the veteran has indicated that he began 
experiencing sleep apnea in approximately 1989 or 1990, the 
first objective diagnosis of sleep apnea was in 1995, some 
eighteen years after his discharge from active duty service.  

The Board notes that the absence of evidence constitutes 
negative evidence against the claim because it tends to 
disprove the claim that sleep apnea with cor pulmonale had 
its onset in service.  See Forshey v. West, 12 Vet. App. 71, 
74 (1998), aff'd sub nom. Forshey v. Principi, 284 F.3d 1335, 
1358 (Fed. Cir. 2002) (noting that the definition of evidence 
encompasses "negative evidence" which tends to disprove the 
existence of an alleged fact).  

Despite current medical evidence of sleep apnea with cor 
pulmonale, there is no evidence of record to substantiate the 
critical second and third components of the Hickson inquiry, 
as enumerated above.  

The service medical records do not support a finding of sleep 
apnea or cor pulmonale during the veteran's active service.  
Moreover, VA outpatient treatment records dated in October 
2001 and VA medical opinions dated in June 2006 and May 2007 
have attributed sleep apnea to the veteran's morbid obesity.  

A question has been raised as to whether sleep apnea with cor 
pulmonale is the result of tobacco addiction while in active 
military service.  For claims filed prior to June 9, 1998, as 
here, service connection may be granted for a disability if 
injury or disease resulted from tobacco use while in active 
military service.  See VAOPGCPREC 2-93; 58 Fed. Reg. 42756 
(1993).  

In VAOPGCPREC 2-93, the VA General Counsel held that: (1) a 
determination of whether nicotine dependence could be 
considered a disease or injury for disability compensation 
was an adjudicative matter to be made based on accepted 
medical principles; and (2) service connection could be 
established for a disability or death if the evidence 
established that the underlying disease or injury was caused 
by tobacco use during service.  

In VAOPGCPREC 19-97; 62 Fed. Reg. 37954 (1997), the VA 
General Counsel indicated that two medical questions arise in 
cases where secondary service connection for a tobacco- 
related disability is sought: (1) whether the veteran 
acquired a dependence on nicotine during service; and (2) was 
the nicotine dependence which arose during service considered 
the proximate cause of disability occurring after service.  

With regard to the first question, the determination of 
whether the veteran is dependent upon nicotine is a medical 
issue.  If it is determined that, as a result of nicotine 
dependence acquired in service, a veteran continued to use 
tobacco products following service, it must then be 
determined whether the post-service usage of tobacco products 
was the proximate cause of the disability upon which occurred 
after service.  A supervening cause of the disability or 
death would sever the causal connection to the onset of 
nicotine dependence in service.  

In summary, for claims alleging secondary service connection 
for a current disease on the basis of nicotine dependence 
acquired in service, the claimant must provide medical 
evidence of a current disability, medical evidence that 
nicotine dependence arose in service, and medical evidence of 
a relationship between the current disability and the 
nicotine dependence.  

VAOPGCPREC 19-97 also indicates that while 38 C.F.R. § 3.310 
provides for "secondary service connection," if a claimant 
could establish that a disease or injury resulting in 
disability was a direct result of tobacco use during service 
(e.g., damage done to a veteran's lungs by in-service smoking 
gave rise to, for example lung cancer) that service 
connection may be established without reference to section 
3.310(a).  

In the present case, upon VA examination in May 2007, the 
examiner opined it was at least as likely as not that the 
veteran had nicotine dependence while serving in the 
military.  

The examiner further opined it was not likely that the 
veteran's sleep apnea was caused by nicotine addiction but 
more likely that it was caused by the veteran's morbid 
obesity.  Cor pulmonale was considered a complication of the 
sleep apnea.  

As noted at the outset, the veteran has claimed that his 
sleep apnea had its onset during his National Guard service.  
The term "veteran" is defined, in relevant part, as "a person 
who served in the active military, naval, or air service . . 
. ."  
38 U.S.C.A § 101(2) (West 2002); see also 38 C.F.R. § 3.1(d) 
(2007).  

The term "active military, naval, or air service" includes 
active duty, any period of active duty for training during 
which the individual concerned was disabled or died from a 
disease or injury incurred or aggravated in line of duty, and 
any period of inactive duty training during which the 
individual concerned was disabled or died from an injury 
incurred or aggravated in line of duty.  38 U.S.C.A. § 
101(24) (West 2002); 38 C.F.R. § 3.6(a), (d) (2007).  Thus, 
the definitional statute, 38 U.S.C.A. 
§ 101(24) makes a clear distinction between those who have 
served on active duty and those who have served on active 
duty for training. 

Here, the records from the veteran's National Guard 
service dated between 1977 and 1994 are devoid of sleep 
apnea with cor pulmonale.  Sleep apnea was first 
diagnosed in 1995.  

The Board notes that an October 1997 VA letter indicated 
the veteran reported an eight year history of sleep 
apnea with cor pulmonale; however, medical history 
recorded by the examiner of the veteran, is not 
competent medical evidence of a diagnosis. See Espiritu 
v. Derwinski, 2 Vet. App. 494, 494 (1992); LeShore v. 
Brown,  
8 Vet. App. 406, 409 (1995).  

Thus, there is no evidence the veteran was disabled from 
sleep apnea during a period of active duty for training.  
Sleep apnea is not considered an "injury" for purposes 
of any period of inactive duty for training.  See 
VAOPGCPREC 4-2002 (May 14, 2002).

While the veteran contends that sleep apnea has been present 
since his Reserve period of service and related thereto, his 
statements do not constitute competent evidence of a medical 
nexus opinion.  Espiritu, 2 Vet. App. at 494-95.  Thus, the 
preponderance of the evidence is against the claim, and the 
appeal must be denied.  See 38 U.S.C.A. § 5107(b); Ortiz v. 
Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1990).   


Polycythemia

The veteran asserts that his polycythemia is due to his sleep 
apnea with cor pulmonale.  A disability, which is proximately 
due to, or the result of a service-connected disease or 
injury shall be service-connected.  38 C.F.R. § 3.310.  When 
service connection is thus established for a secondary 
condition, the secondary condition shall be considered a part 
of the original condition.  Id; See Libertine v. Brown, 9 
Vet. App. 521, 522 (1996); Harder v. Brown, 5 Vet. App. 183, 
18   (1993).  

Based on a review of the evidence, the Board finds that 
service connection for polycythemia cannot be granted in this 
case on a secondary basis.  VA outpatient treatment records 
and reports of VA examination clearly document that 
polycythemia is secondary to the veteran's sleep apnea with 
cor pulmonale.  The Board has determined in the instant 
decision that service connection for sleep apnea with cor 
pulmonale is not warranted.  

While the veteran does not contend that polycythemia is 
directly related to his period of active military or reserve 
periods of service, service medical records dated between 
1965 and 1994 are wholly devoid of treatment or diagnoses of 
polycythemia.  There are no opinions of record that 
polycythemia is directly related to the veteran's active 
service or manifested during period of active duty for 
training.  38 C.F.R. §§ 3.1, 3.303.  

Thus, the preponderance of the evidence is against the claim, 
and the appeal must be denied.  See 38 U.S.C.A. § 5107(b); 
Ortiz, 274 F.3d at 1364; Gilbert, 1 Vet. App. at 55-57.  



ORDER

Service connection for sleep apnea with cor pulmonale is 
denied.  

Service connection for polycythemia, to include as secondary 
to the sleep apnea with cor pulmonale, is denied.  



REMAND

As noted in the Introduction, the RO awarded service 
connection for bilateral pes cavus with bilateral calcaneal 
spurs.  The RO assigned a single 30 percent rating effective 
April 2001.   

The veteran filed a timely NOD in August 2006.  See 38 C.F.R. 
§ 20.302(a).    The veteran contends that initial separate 30 
percent ratings be awarded for the right and left feet.  

Since there has been an initial RO adjudication of the claim 
and an NOD as to the single initial rating assigned, the 
veteran is entitled to an SOC, and the current lack of an SOC 
with respect to the claim is a procedural defect requiring 
remand.  See 
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.200 (2007); 
see also Manlincon v. West, 12 Vet. App. 238 (1999). 

After the RO has issued the SOC, the claim should be returned 
to the Board only if the veteran perfects the appeal in a 
timely manner.  See Smallwood v. Brown, 
10 Vet. App. 93, 97 (1997).  

In light of the foregoing, this matter is hereby REMANDED to 
the RO for the following actions:

The RO must provide the veteran an SOC 
with respect to his claim of entitlement 
that initial separate 30 percent ratings 
be awarded for pes cavus with calcaneal 
spurs of the right and left feet.  

The veteran in this regard should be 
informed that he must file a timely and 
adequate substantive appeal in order to 
perfect an appeal of this issue to the 
Board.  See 38 C.F.R. §§ 20.200, 20.202, 
and 20.302(b).  

If a timely Substantive Appeal is not 
filed, the claim should not be certified 
to the Board.  If a Substantive Appeal is 
filed the claim, subject to current 
appellate procedures, should be returned 
to the Board for further appellate 
consideration, if appropriate.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).  



______________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals





 Department of Veterans Affairs


